      Case 2:14-cr-00059-JCZ-DEK Document 568 Filed 05/08/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                                CRIMINAL ACTION

 VERSUS                                                                  NO. 14-59

 PERCY DEPRON                                                            SECTION “A”


                                  ORDER AND REASONS

       Before the Court is a Motion for Compassionate Release (Rec. Doc. 563) pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i) filed by the Defendant Percy Depron. For the following

reasons, the motion is denied.

       I.     BACKGROUND

       On March 27, 2014, a grand jury indicted Percy Depron with conspiracy to distribute

one kilogram or more of heroin, in violation of 21 U.S.C. §841(a)(1), §841(b)(1)(A) and §846

(count 1), and distribution of a quantity of heroin in violation of 21 U.S.C. §841(a)(1) and 841

(b)(1)(C) (count 20) (Rec. Doc. 1, Indictment). On March 14, 2015, pursuant to a plea

agreement with the Government, Depron was rearraigned and entered a plea of guilty to

count 1. (Rec. Doc. 177, Depron’s Plea Agreement). Depron was sentenced on September

16, 2015, to serve 121 months imprisonment. (Rec. Doc. 355, Judgment).

       Depron is now being housed in the Federal Bureau of Prisons (“BOP”) at FCI Forrest

City Low in St. Francis, Arkansas. (Rec. Doc. 567, p. 2, The Government’s Opposition). His

anticipated released date is November 4, 2021. Id. On April 20, 2020, Depron filed a motion

for compassionate release. (Rec. Doc. 563). In his motion, Depron claims that he is immune-

compromised from T-cell Lymphoma and argues that based on his history as a nonviolent

offender, he should be released to home incarceration. Id. However, the Government

opposes Depron’s motion. (Rec. Doc. 567). The Government instead contends that, “as of



                                          Page 1 of 4
      Case 2:14-cr-00059-JCZ-DEK Document 568 Filed 05/08/20 Page 2 of 4



May 1, 2020, the [D]efendant has not applied for compassionate release through BOP and

has not exhausted the administrative remedies.” Id. at 2.

        The Court will now address the merits of Depron’s motion.

        II.     DISCUSSION

        Depron filed his motion for a sentence modification under the First Step Act of 2018.

He asks the Court to grant him compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A).1 This statute allows for the modification of a term of imprisonment upon a

finding that certain extraordinary and compelling reasons warrant a reduction in an inmate's

sentence. As amended by the First Step Act in December of 2018, the compassionate release

provision provides that:

        (c) Modification of an Imposed Term of Imprisonment — the court may not
        modify a term of imprisonment once it has been imposed except that—

                        (1) in any case—

                                (A) the court, upon motion of the Director of the Bureau
                                of Prisons, or upon motion of the defendant after the
                                defendant has fully exhausted all administrative rights to
                                appeal a failure of the Bureau of Prisons to bring a motion
                                on the defendant's behalf or the lapse of 30 days from the
                                receipt of such a request by the warden of the defendant's

1 It is important to distinguish between the CARES Act, on the one hand, and § 3582 as amended by
the First Step Act on the other. The CARES Act was the federal government's comprehensive
response to the COVID-19 crisis and certain provisions addressed the release of eligible inmates in
the prison population. The CARES Act expanded the BOP's authority under 18 U.S.C. § 3624(c)(2)
to release prisoners from custody to home confinement.

Section 3624(c)(2) authorizes the BOP to “place a prisoner in home confinement for the shorter of
10 percent of the term of imprisonment of that prisoner or 6 months. The Bureau of Prisons shall, to
the extent practicable, place prisoners with lower risk levels and lower needs on home confinement
for the maximum amount of time permitted under this paragraph.” 18 U.S.C. § 3624(c)(2). The
CARES Act, in turn, provides that if the Attorney General finds that emergency conditions will
materially affect the functioning of the BOP, as he did on April 3, 2020, the BOP Director may
increase the maximum amount of time that a prisoner may spend in home confinement. Thus, home
confinement determinations rest with the BOP.

In this case, Depron seeks judicial relief under 18 U.S.C. § 3582, which permits the district courts to
reduce a prisoner's term of imprisonment under certain circumstances. Thus, the statute applicable
to the Court's analysis here is § 3582, not the CARES Act and its expansion of § 3624(c)(2).

                                              Page 2 of 4
         Case 2:14-cr-00059-JCZ-DEK Document 568 Filed 05/08/20 Page 3 of 4



                                 facility, whichever is earlier, may reduce the term of
                                 imprisonment (and may impose a term of probation or
                                 supervised release with or without conditions that does
                                 not exceed the unserved portion of the original term of
                                 imprisonment), after considering the factors set forth in
                                 section 3553(a) to the extent that they are applicable, if it
                                 finds that—

                                 (i) extraordinary and compelling reasons warrant such a
                                 reduction . . .

                                 and that such a reduction is consistent with applicable
                                 policy statements issued by the Sentencing
                                 Commission[.]2

          Although sentence reductions under § 3582 historically could be ordered only upon a

motion by the Director of the BOP, the First Step Act of 2018 amended the statute to allow

prisoners to petition the district courts as set forth above. However, as the statute makes

clear, prior to filing motions for release in the district court, a prisoner must first exhaust his

administrative remedies either by fully exhausting administrative appeals of the BOP's

decision not to file a motion for compassionate release on his behalf, or by filing the motion

with the court after a lapse of 30 days from the date of the warden's receipt of his request for

release, “whichever is earlier.” 18 U.S.C. § 3852(c)(1)(A). The administrative-exhaustion

provision is set out in mandatory terms—the district court can modify a sentence only after

the defendant has exhausted administrative remedies. This mandatory language includes no

exceptions, equitable or otherwise.

          Here, Depron has not applied for compassionate release through the BOP and has

not exhausted the administrative remedies. Thus, by filing the instant motion, Depron aims to

have this Court waive the exhaustion prerequisite due to the grave dangers presented by

COVID-19. However, the Court has no power to waive the exhaustion requirement. The

Supreme Court has stated that “[w]here Congress specifically mandates, exhaustion is


2   18 U.S.C. § 3582(c)(1)(A).

                                              Page 3 of 4
      Case 2:14-cr-00059-JCZ-DEK Document 568 Filed 05/08/20 Page 4 of 4



required.” McCarthy v. Madigan, 503 U.S. 140, 144 (1992), superseded by statute on other

grounds as stated in Booth v. Churner, 532 U.S. 731, 740-41 (2001); see also Booth, 532

U.S. at 741 n.6 (“we will not read futility or other exceptions into statutory exhaustion

requirements where Congress has provided otherwise.”); see generally Ross v. Blake, 136

S. Ct. 1850, 1856-57 (2016) (reviewing the Prisoner Litigation Reform Act and explaining that

“mandatory [statutory] language means a court may not excuse a failure to exhaust”; this is

because “a statutory exhaustion provision stands on a different footing. There, Congress sets

the rules—and courts have a role in creating exceptions only if Congress wants them to.”).

Thus, because the Court cannot waive the requirement that Depron exhaust his

administrative remedies, the Court has no authority to modify his sentence under § 3582.

       Further, the Court notes that other Louisiana federal district courts have concluded

that the First Step Act exhaustion requirements are mandatory and cannot be waived by the

courts. See United States v. Reeves, 2020 WL 1816496 (W.D. La. Apr. 9, 2020); United

States v. Perdigao, 2020 WL 167322 (E.D. La. Apr. 2, 2020); and United States v. Clark,

2020 WL 1557397 (M.D. La. Apr. 1, 2020). Moreover, to date, only one appellate court has

considered this matter directly, and it too agrees that exhaustion is mandatory. In United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020), the Third Circuit held that the courts have

no authority to grant § 3582 relief to a prisoner in the absence of exhaustion. Therefore, the

Court cannot forgive Depron's failure to exhaust, and without exhaustion, the Court lacks

jurisdiction over his motion.

       Accordingly;

       IT IS ORDERED that the Motion for Compassionate Release (Rec. Doc. 563)

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) filed by the Defendant Percy Depron is DENIED.

                                                  __________________________________
       May 8, 2020                                        JUDGE JAY C. ZAINEY
                                                     UNITED STATES DISTRICT JUDGE
                                         Page 4 of 4
